Hardin, P. J.
In the course of the trial the court held that the word “flour” did not cover meal, and refused to submit a question in that regard to the jury. Proper exceptions were taken to the rulings and to the refusal. I am inclined to the opinion that an error was committed.
I think the amount of the verdict is dubious. I favor a reversal of the *491order and judgment. Judgment and order reversed, and a new trial ordered, with costs to abide the event.
Martin, J.
I think flour includes meal, and, under statute, meal for family use is exempt; hence I concur.